DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the sprayable water-repellent ink having a D90 is indefinite in that it is unclear how an ink, which is a liquid, can have a particle diameter. Paragraph [0023] of Applicant’s Specification states that each of the particle diameter (D90) for the water repellent, humectant and surfactant is between 0.001 µm and 1 µm.
The Examiner is interpreting this claim as each of the particle diameter (D90) for the water repellent, humectant and surfactant being between 0.001 µm and 1 µm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al (CN 109627848A). A machine translation is being used as the English translation for Qin et al (CN 109627848A).

Regarding claim 1, Qin discloses a functional ink (paragraph [0002]) comprising 5%-40% by weight of humectant (paragraph [0009]), 0.1%-5% of viscosity modifier (paragraph [0009]), 0.1%-10% of surfactant (paragraph [0009]), 0.1%-5% of pH adjuster (paragraph [0009]), 0.1%-5% of complexing agent (paragraph [0009]), 0.1%-2% of fungicide (paragraph [0009]), 0.1%-30% by weight of functional additive (paragraph [0009]) and the remainder water (paragraph [0009]); wherein the functional additive comprises a fastness improving agent comprising water-based fluorocarbon resin (paragraphs [0017] and [0019]) and wherein the functional ink is printed by ink jet printing onto a polyester fabric (paragraph 0030]).
The functional ink reads on the claimed sprayable water-repellent ink for a digital printing process of a fabric. The functional additive comprises a fastness improving agent comprising water-based fluorocarbon resin. This reads on the claimed water repellent. The water reads on the claimed solvent. 
The amount of water would be 3%-94.4% by weight. The amounts of functional additive, humectant, surfactant and water overlap the claimed ranges for the amounts of water-repellent, humectant, surfactant and solvent.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to prevent an ink from drying out in a nozzle of an ink jet print head and to provide the desired viscosity at which ink is printed in order to provide a quality image while not impairing the water repellency of the ink. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Qin does not appear to explicitly disclose the functional ink comprising the water repellent having a pH value between 1.5 and 6 and a specific gravity between 0.8 and 1.5.
However, it would have been obvious to one of ordinary skill in the art to adjust the pH of the water-based fluorocarbon resin to be between 1.5 and 6 and to adjust the specific gravity of the water-based fluorocarbon resin to be between 0.8 and 1.5 at 20 °C to 25 °C because one would so in order to provide the desired water repellency for an ink while not impairing other properties such as viscosity and printability of the ink.

Regarding claim 2, Qin discloses the functional ink comprising the functional additive comprising a fastness improving agent comprising water-based fluorocarbon resin (paragraphs [0017] and [0019]).
The water-based fluorocarbon resin reads on the claimed fluorine-based water repellent.

Regarding claim 3, Qin discloses the functional ink comprising 0.1%-30% by weight of functional additive (paragraph [0009]) and wherein the functional additive comprises a fastness improving agent comprising water-based fluorocarbon resin (paragraphs [0017] and [0019]).
The amount of functional additive overlaps the claimed range for the amount of water-repellent.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide the desired water repellency for the ink. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Qin discloses the functional ink comprising 0.1%-30% by weight of functional additive (paragraph [0009]) and wherein the functional additive comprises a fastness improving agent comprising water-based polyurethane resin (paragraphs [0017] and [0019]).
The amount of functional additive overlaps the claimed range for the amount of water-repellent.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide the desired water repellency for the ink. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Qin does not appear to explicitly disclose the functional ink comprising the water-based polyurethane resin being an alkyl polyurethane resin.
However, it would have been obvious to one of ordinary skill in the art to substitute the hydrogen group in the water-based polyurethane resin for an alkyl group in order to provide a water-based alkyl polyurethane resin as hydrogen and alkyl groups are known suitable alternatives for the functional groups of a polymer such as polyurethane.

Regarding claim 5, Qin discloses the functional ink comprising a surface tension of 24-35 mN/m (paragraph [0012]).

Regarding claim 6, Qin does not appear to explicitly disclose the functional ink comprising the viscosity between 1 cP and 5 cP.
However, it would have been obvious to one of ordinary skill in the art to adjust the amount of viscosity modifier such that the viscosity of the functional ink is between 1 cP and 5 cP because one would do so in order to prevent an ink from drying out in a nozzle of an ink jet print head and to allow for smooth ejection from the nozzle in order for a quality image to be formed.

Regarding claim 7, Qin does not appear to disclose the functional ink comprising the D90 for each of the water repellent, the humectant and the surfactant being between 0.001 µm and 1 µm.
However, it would have been obvious to one of ordinary skill in the art to adjust the D90 for each of the water repellent, the humectant and the surfactant to be between 0.001 µm and 1 µm because one would do so in order to allow for other components to be included in the functional ink while maintaining the properties of viscosity, surface tension and water repellency for the functional ink.

Regarding claim 9, Qin discloses the functional ink comprising a pH adjuster (paragraph [0009]).
The pH adjuster reads on the claimed pH modifier.

Regarding claim 10, Qin discloses a printed fabric comprising a polyester fabric printed with a functional ink (paragraph [0030]), wherein the functional ink (paragraph [0002]) comprises 5%-40% by weight of humectant (paragraph [0009]), 0.1%-5% of viscosity modifier (paragraph [0009]), 0.1%-10% of surfactant (paragraph [0009]), 0.1%-5% of pH adjuster (paragraph [0009]), 0.1%-5% of complexing agent (paragraph [0009]), 0.1%-2% of fungicide (paragraph [0009]), 0.1%-30% by weight of functional additive (paragraph [0009]) and the remainder water (paragraph [0009]); and wherein the functional additive comprises a fastness improving agent comprising water-based fluorocarbon resin (paragraphs [0017] and [0019]).
The printed fabric reads on the claimed water-repellent fabric. The polyester base cloth reads on the claimed polyester base cloth. The layer formed form the functional ink reads on the claimed water-repellent layer. The surface on which the functional ink is printed reads on the claimed first surface. The surface on which the functional ink is not printed reads on the claimed second surface. The functional ink reads on the claimed sprayable water-repellent ink. The functional additive comprises a fastness improving agent comprising water-based fluorocarbon resin. This reads on the claimed water repellent. The water reads on the claimed solvent. 
The amount of water would be 3%-94.4% by weight. The amounts of functional additive, humectant, surfactant and water overlap the claimed ranges for the amounts of water-repellent, humectant, surfactant and solvent.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to prevent an ink from drying out in a nozzle of an ink jet print head and to provide the desired viscosity at which ink is printed in order to provide a quality image while not impairing the water repellency of the ink. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Qin does not appear to explicitly disclose the functional ink comprising the water repellent having a pH value between 1.5 and 6 and a specific gravity between 0.8 and 1.5.
However, it would have been obvious to one of ordinary skill in the art to adjust the pH of the water-based fluorocarbon resin to be between 1.5 and 6 and to adjust the specific gravity of the water-based fluorocarbon resin to be between 0.8 and 1.5 at 20 °C to 25 °C because one would so in order to provide the desired water repellency for an ink while not impairing other properties such as viscosity and printability of the ink.
Given that the structure of the functional ink is the same as the structure of the sprayable water-repellent ink, it is clear that the layer formed from the functional ink would intrinsically have a water repellency of the first surface being greater than or equal to 85 under AATCC 22.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qin et al (CN 109627848A) in view of Mheidle et al (US 6,443,569). A machine translation is being used as the English translation for Qin et al (CN 109627848A). 

Regarding claim 8, Qin discloses the functional ink (paragraph [0002]) comprising a weight of humectant (paragraph [0009]) and wherein the humectant comprise glycerol (paragraph [0010]).

Qin does not appear to explicitly disclose the functional ink comprising the humectant comprising glycerol and triethylene glycol in a weight ratio of glycerol to triethylene glycol being 1.8 to 2.2.

However, Mheidle discloses an aqueous ink (Abstract) comprising a humectant comprising glycerol, diethylene glycol and triethylene glycol (col. 8, lines 26-39) and an embodiment where the humectant comprises a mixture of diethylene glycol and glycerol in a ratio of weight from 10:1 to 1:10 (col. 8, lines 26-39).
Mheidle does not appear to explicitly disclose the aqueous ink comprising a mixture of triethylene glycol and glycerol for the humectant.
However, it would have been obvious to one of ordinary skill in the art to substitute the diethylene glycol for the triethylene glycol in order to provide a mixture of triethylene glycol and glycerol in a ratio of weight from 10:1 to 1:10 for the humectant as Mheidle discloses the diethylene glycol and triethylene glycol as suitable alternatives for the humectants.
The weight ratio for the mixture overlaps the claimed range for the weight ratio.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide smooth ejection of ink from the print head leading to improved image quality without ink bleeding and prevents the nozzle of the ink jet print head from being clogged. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one of ordinary skill in the art having the teachings of Qin and Mheidle before him or her, to modify the functional ink of Qin to include the a mixture of triethylene glycol and glycerol in a ratio of weight from 10:1 to 1:10 of Mheidle for the glycerol of Qin because having the required mixture of triethylene glycol and glycerol in a ratio of weight from 10:1 to 1:10 for the humectant provides smooth ejection of ink from the print head leading to improved image quality without ink bleeding and prevents the nozzle of the ink jet print head from being clogged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785